DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 01/07/2021 is insufficient to overcome the rejection of claims 1-2, 4-5 based upon 35 U.S.C. 102(a)(1)  by Suzuki et al. (JP 2005-305610A), claim 8 based upon 35 U.S.C. 103 over Suzuki et al. in view of Guehring (DE 3325149), claim 11  based  upon 35 U.S.C. 103  over Suzuki et al. in view of  Kress (US 2012/0183367), and claim 14 based  upon 35 U.S.C. 103  over Suzuki et al. in view of  Guehring, and further in view of Kress, as set forth in the last Office action mailed on 11/16/2020 because:  facts presented are not germane to the rejection at issue. It is noted that claim 1 has been amended to include the limitation “wherein said U-shaped cutting blade is separated from said thinning cutting blade such that said main blade is located between said thinning cutting blade and said main cutting blade”. However, it is unclear what the meaning of the main blade is. There is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-5, 8, 11-14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "said main blade" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “said main cutting blade”. However, under this interpretation, it is unclear of the limitation “said main cutting blade is located between said thinning cutting blade and said main cutting blade”. For the purpose of examination, the examiner has interpreted the latter “main cutting blade“ appears to mean “said U-shaped cutting blade”.
Claim 11 recites the limitation "the second margin cutting blade" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki at al. (JP2005-305610A, Suzuki).
Regarding clam 1, Suzuki discloses a drill comprising two cutting blades 30, 31 which are formed symmetrical about an axis of rotation, wherein each of the cutting blades has a main cutting blade 30 formed from a drill tip toward a peripheral side of the drill to become a shape with curves, a thinning cutting blade 31 in closer to the drill tip than the main cutting blade 30 to become a shape with curves, and an U-shaped cutting blade 30 formed in closer to the periphery 30A of the drill than the thinning cutting blade to become a shape with curves, wherein said U-shaped cutting blade is separated from said thinning cutting blade such that said main cutting blade is located between said thinning cutting blade and said  U-shaped cutting blade”. (Noted as stated in the 112 section above, the examiner has interpreted some of the terms are actually meant differently than the ones originally written in the claim) (Figs. 1-2, second paragraph to fourth paragraph, p.3, translation, Also see attached drawing above regarding where the main cutting blade and the U--shaped cutting blade are.)


    PNG
    media_image1.png
    588
    587
    media_image1.png
    Greyscale


Regarding clam 2, Suzuki discloses the U-shaped cutting blade is formed near the peripheral part of the drill. (Fig. 2)
Regarding clams 4 and 5, Suzuki discloses two clearance faces 13 formed symmetrical to an axis of rotation, wherein the clearance faces are provided with back grooves in a shape with curves so as to comprise a first margin part 52 and a second 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 5 above, and further in view of Guehring (DE 3325149 A1).
Regarding claim 8, Suzuki does not disclose a second margin cutting blade is provided at the second margin part. Guehring discloses a drilling tool 1 including two main cutting edges 2, 3. The drill has a first margin 7 and a second margin 15. The first margin has a secondary cutting edge 6. The second margin has a secondary cutting edge 11. (Figs. 1-4, second paragraph to fourth paragraph, p. 5, translated description) It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the first margin and second margin of the drill of Suzuki to includes a secondary cutting edge to provide precision drilling. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 5 above, and further in view of Kress (US 2012/0183367).
Regarding claim 11, Suzuki does not disclose multiple peripheral grooves are formed at a peripheral part of the main cutting blade and/or a peripheral part of the second margin cutting blade.
Kress disclose a drill 1 (the embodiment of Fig. 4) including main cutting edges 7, 7’ and secondary cutting edges 19, 19’. The secondary cutting edge includes recesses 39. (Paragraph 0059) It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the first margin of the drill of Suzuki to include secondary cutting edge with recesses for cutting a workpiece including fiber material for better precision cutting.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Guehring, and further in view of Kress.
Regarding claim 14, Suzuki as modified by Guehring does not disclose, multiple peripheral grooves are formed at a peripheral part of the main cutting blade and/or a peripheral part of the second margin cutting blade.
As described in claim 11 above, Kress discloses a drill 1 (the embodiment of Fig. 4) including main cutting edges 7, 7’ and secondary cutting edges 19, 19’. The secondary cutting edge includes recesses 39. (Paragraph 0059) It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the first margin and/or the second margin of the drill of Suzuki as modified by Guehring to include recesses for cutting a workpiece having fiber material for better precision cutting.
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. Similar to the reasons stated in the Section of Declaration above, claim 1 has been amended to include the limitation “wherein said U-shaped cutting blade is separated from said thinning cutting blade such that said main blade is located between said thinning cutting blade and said main cutting blade”. However, it is unclear what the meaning of “main blade” is. There is lack of antecedent basis for this limitation. It appears it may mean “said main cutting blade”. However, if it is interpreted this way, it is also unclear of the meaning  “said main cutting blade is located between said thinning cutting blade and said main cutting blade.” Since the meaning of claim 1 is not clear, applicant’s argument is not persuasive with respect to claims 1-2, and 4-5 rejected over Suzuki. 
In addition, applicant argues on p.8 that because Suzuki discloses coolant path in the drill body and none of Guehring and Kress disclose such coolant paths, “the person skilled in the art would not be motivated to combine Suzuki with Guehring, or Guehring and Kress.” However, applicant did not provide the reasons why a drilling tool with coolant paths cannot be combined with the teachings from a drilling tool does not have coolant paths. Therefore, applicant’s argument is not persuasive.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722